Citation Nr: 1822912	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  15-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a separate ear disorder (to include dizziness, pain, itchiness, and pressure). 


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1986 to April 1990 and from February 1991 to March 1991.  Subsequently, he also served in the Marine Corps Reserve from 1991 to 1997, with periods of active duty for training (ACDUTRA) (the longest being for 4 months from January 12, 1995 to April 14, 1995), and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the course of the appeal, there was some confusion as to whether the issue of entitlement to service connection for bilateral hearing loss was also on appeal.  In general, under 38 U.S.C. § 7105(a) (2012), for an appeal to the Board to be initiated, there must be a rating decision by the RO, the veteran must express timely disagreement with the decision, the RO must respond by explaining the basis for the decision to the veteran in a statement of the case, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal (a VA Form 9).  See 38 C.F.R. §§ 3.103, 20.200, 20.201, 20.202, and 20.203; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

Here, however, in a March 2015 Report of General Information (VA Form 27-0820), the Veteran clarified that he was only appealing the tinnitus issue.  He added that he did not want to file a claim for service connection for bilateral hearing loss at the present time.  Moreover, the RO has not adjudicated entitlement to service connection for hearing loss in the first instance.  Thus, this issue is not before the Board currently.

Finally, the Board observes that, according to the Veterans Benefits Management System (VBMS) and VA's Veterans Appeals Control and Locator System (VACOLS), the issue of entitlement to an extension beyond March 13, 2014 of VA education benefits under the Veterans Retraining Assistance Program (VRAP) has been perfected and certified to the Board (in June 2014 and August 2015, respectively).

Certification of issues on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  However, the Board observes that in the June 2014 VA Form 9 pertaining to the education issue, the Veteran requested a Board video-conference hearing.  VACOLS and an October 2015 letter from the RO further indicate that the RO has acknowledged the Veteran's hearing request and has placed him in line to schedule him for his hearing on the VRAP issue.  Therefore, although the VRAP issue has been certified to the Board, it is not yet ripe for appellate review.  It will be further processed after the videoconference hearing occurs, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran has current tinnitus that is the result of an "injury" incurred due to hazardous noise exposure from tanks from 1991 to 1997 during ACDUTRA and INACDUTRA training exercises in the Marine Corps Reserve.  This was part of the Veteran's duties as an M1A1 tank crewman/gunner.  

2.  The Veteran's separate ear disorder (diagnosed as benign paroxysmal positional vertigo (BPPV) due to Eustachian tube dysfunction in both ears), did not manifest during and is not related to any event or incident of his service in the Marine Corps from 1986 to 1990 or in the Marine Corps Reserve from 1991 to 1997.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  A separate ear disorder was not incurred in or aggravated by active service or service in the Marine Corps Reserve.  38 U.S.C. §§ 101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   

The Board is herein granting the Veteran's claim for service connection for tinnitus.  Therefore, the benefits sought on appeal have been granted in full for that particular issue.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to the tinnitus issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

For the denial of service connection for an ear disorder (to include pain, dizziness, pressure, and itchiness), the Veteran has not raised any issues with regard to the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

The U.S. Court of Appeals for Veterans Claims (Court) has determined that tinnitus is an "organic disease of the nervous system," and is therefore included as a "chronic" disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Service connection for an enumerated "chronic disease" such as tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, the separate ear disorder issue on appeal (dizziness, pain, itchiness, and pressure) is not listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for the Veteran's ear disorder.  Walker, 708 F.3d at 1338-39.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

At the outset, the Veteran's service connection claims for tinnitus and a separate ear disorder partially stem from acoustic trauma injuries that allegedly occurred during periods of ACDUTRA or INACDUTRA with the Marine Corps Reserve in a tank unit from 1991 to 1997.  In this vein, a "veteran" is defined as "a person who served in the 'active' military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes active duty or any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  The term "active military, naval, or air service" also includes  any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90 (July 18, 1990).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA, unless "veteran" status is attained during those or a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In any event, neither the presumption of soundness nor the presumption of aggravation is at issue here for the tinnitus and separate ear disorder claims on appeal.

	A.  Tinnitus

The Veteran contends that he developed tinnitus as the result of noise exposure during service.  He does not allege noise exposure during his first period of active duty in the Marine Corps from 1986 to 1990.  However, he asserts that he was exposed to hazardous noise thereafter from 1991 to 1997 as the result of his military occupational specialty (MOS) as an M1A1 tank crewman/gunner during his service in the Marine Corps Reserve.  In this capacity, he asserts that an "injury" of hazardous noise exposure or acoustic trauma occurred during periods of ACDUTRA or INACDUTRA with the Marine Corps Reserve in a tank battalion from 1991 to 1997.  His DD Form 214 and Marine Corps Reserve service personnel records (SPRs) confirm that he did serve in this capacity.

The Veteran's ACDUTRA service included a period of documented four-month "boot camp" training from January 1995 to April 1995, in addition to the normal, annual two-week training each year from 1991 to 1997.  His INACDUTRA service included the regular, once-a-month weekend drills attended by reservists from 1991 to 1997.  He denies experiencing any symptoms of tinnitus during his Marine Corps Reserve service from 1991 to 1997.  But he maintains his MOS as a tank crewman exposed him to hazardous noise exposure from the engine and guns of the tank.  He says his hearing protection often fell out during the training exercises.  He adds he has no history of hearing loss or tinnitus in his family, and that post-service he denies occupational or recreational noise exposure.  Post-service, he first noticed symptoms of tinnitus in 2011, many years after his Marine Corps Reserve service.  See July 2013 Application for Compensation (VA Form 21-526EZ); June 2014 NOD; October 2014 Formal NOD (VA Form 21-0958); August 2015 VA Form 9; and July 2013 VA audiology consult.   

Upon review of the evidence of record, the Board finds that service connection for tinnitus is warranted.  

As to the first requirement for a service-connection claim, the Veteran meets the criteria for proof of a current disability for tinnitus.  See 38 U.S.C. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, the January 2014 VA audiology examination report diagnosed current tinnitus.  Earlier VA primary care and audiology consults dated in 2013 also diagnosed the Veteran with tinnitus.  (Incidentally, the January 2014 VA audiology examination also revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385).  In any event, the existence of a current disability is undisputed for the tinnitus issue on appeal. 

As to the second requirement of in-service incurrence, for purposes of determining whether an individual was disabled or died from an injury incurred or aggravated in line of duty during a period of INACDUTRA, the word "injury" refers to the results of an external trauma, rather than a degenerative process.  Importantly, the term "injury" has been interpreted to include sexual assault for purposes of entitlement to service connection for posttraumatic stress disorder (PTSD), a vaccination where the individual suffers a disabling condition as a result of the vaccination, and acoustic trauma.  See VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 8-2001 (Feb. 26, 2001); VBA Live Manual, M21-1, Part III, iv.4.D.1.c (Feb. 2, 2018); and M21-1, Part IV, ii.2.B.1.m (March 2, 2017).  

In fact, the VBA Live Manual advises that service connection for hearing loss and/or tinnitus can be established for INACDUTRA if either condition can be linked to an "injury" during INACDUTRA as shown by the nature of service, the veteran's MOS, lay evidence, or other competent evidence.  For purposes of hearing loss or tinnitus during INACDUTRA, the MOS or other evidence establishing noise exposure serves as the "injury" during INACDUTRA required for service connection.  The adjudicator should review the entire evidentiary record for noise exposure to ascertain both in-service and post-service exposure to hazardous noise and acoustic trauma.  The National Guard or Reserve service records should also be reviewed for auditory threshold shifts (i.e., a decrease in auditory acuity) during National Guard or Reserve service, although these audiograms do not need to meet the hearing loss criteria under 38 C.F.R. § 3.385 during National Guard or Reserve service.  See M21-1, Part III, iv.4.D.1.c (February 2, 2018).  

As to the second requirement of in-service incurrence, service treatment records (STRs) dated from 1986 to 1990 and Marine Corps Reserve records dated from 1991 to 1997, are negative for any complaint, treatment, or diagnosis of tinnitus.  However, the in-service evidence confirms the Veteran clearly experienced noise exposure from engine and gun noise in tanks during ACDUTRA and INACDUTRA training from 1991 to 1997 in the Marine Corps Reserve.  In fact, the Board has reviewed a July 1994 Marine Corps Reserve audiogram, a March 1995 Marine Corps Reserve separation audiogram, and a June 1996 Marine Corps Reserve audiogram on a hearing conservation data sheet (DD Form 2216).  These Marine Corps Reserve audiograms all revealed the development of some diminished hearing in the left ear at 3000 and 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (higher threshold levels above 20 decibels may indicate some degree of hearing loss).  Still, it is noted this level of diminished hearing in the left ear did not meet the criteria for hearing loss disability as defined by VA under 38 C.F.R. § 3.385 during the Veteran's Marine Corps Reserve service.

However, there is also documentation of a significant decibel increase in pure tone thresholds at 3000 and 4000 Hertz in the left ear from 1991 to 1997 during the Veteran's Marine Corps Reserve service.  This significant threshold shift (e.g., from 5dB to 25db at 4000 Hertz) is an important factor for incurrence of acoustic trauma, even if these shifts do not demonstrate hearing loss disability under § 3.385 during active duty.  Hensley, 5 Vet. App. at 159-60.  In short, this proof of acoustic trauma in the Marine Corps Reserve records lends probative support to the tinnitus claim on appeal.   

Also, with regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an M1A1 tank crewman involved a "high" probability of noise exposure during service.  Hazardous noise exposure during periods of ACDUTRA and INACDUTRA from 1991 to 1997 is therefore consistent with the circumstances of the Veteran's duties in the Marine Corps Reserve.  See 38 U.S.C. 1154(a); 38 C.F.R. 3.303(a).   

In addition, the Board finds the Veteran's lay statements during the appeal both competent and credible as to his hazardous noise exposure and acoustic trauma during his ACDUTRA and INACDUTRA training in the Marine Corps Reserve from 1991 to 1997, and the development of his tinnitus post-service in 2011.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The Veteran has been forthright in admitting that his tinnitus began much later post-service, sometime from 2011 to 2013.  See various VA treatment records dated in 2013.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  On this point, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred. . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010) at page 5.  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the tinnitus claim.

As to the third requirement of a nexus, post-service, the record is mixed.  With regard to the unfavorable evidence, in April 2014 and April 2015 VA audiology opinions, VA audiologists opined that the Veteran's tinnitus was less likely than not (less than 50% probability) related to noise exposure during military service.  The VA examiners emphasized that STRs and Marine Corps Reserve records were "silent" for tinnitus.  Also, their rationale was that the Veteran's hearing remained stable throughout his military career.  The absence of significant threshold shifts suggests that there is no physiological nexus found to the Veteran's report of tinnitus from noise exposure during military service.  (However, as alluded to above, the Board has reviewed Marine Corps Reserve audiograms from the 1990s and has clearly observed significant threshold shifts (e.g., from 5dB to 25db at 4000 Hertz) in these records).  The VA audiology examiners failed to address this evidence when proffering their negative medical opinions.  In this vein, the Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  

In contrast, with regard to favorable evidence of a nexus for tinnitus, a March 2014 VA ear, nose & throat (ENT) examination by a VA otolaryngologist specialist assessed that the Veteran's current tinnitus is likely caused by noise exposure during his Marine Corps service.  This VA ENT examiner commented that from 1991 to 1997 the Veteran served as a gunner on a tank with a very high probability of noise exposure.  And at present, he does have tinnitus and sensorineural hearing loss at 4000 Hertz that can be explained by noise exposure in the Marine Corps Reserve.  In 2011, the Veteran began to notice tinnitus that is low volume, high pitched, and most noticeable when he is in a quiet room and at night.  Therefore, there is probative medical evidence of a nexus or link between the Veteran's current tinnitus and his "injury" due to acoustic trauma from 1991 to 1997 during periods of ACDUTRA and INACDUTRA.  Holton, 557 F.3d at 1366.  See also 38 U.S.C. §§ 101(2), (23), (24); 38 C.F.R. §§ 3.6(a), 3.303(a), (d).  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence on the service connection for tinnitus issue on appeal.  Certain elements of both the positive and negative evidence in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor. 

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for tinnitus by way of an injury incurred in the line of duty during periods of ACDUTRA and INACDUTRA in the Marine Corps Reserve from 1991 to 1997.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In granting the tinnitus claim, the Board once again emphasizes that the standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise, 26 Vet. App. at 531 (citing Gilbert, 1 Vet. App. at 54).

      B.  Separate Ear Disorder

The Veteran believes he has a separate ear disorder (manifesting in dizziness/vertigo, ear pain, ear pressure, and itchiness).  He alleges this ear disorder developed over time as the result of an in-service August 1989 motor vehicle accident (MVA) in which he sustained head trauma and a concussion.  In the alternative, he contends his ear disorder is the result of the same in-service acoustic trauma as his tinnitus.  See January 2014 VA audiology examination; July 2013 Application for Compensation (VA Form 21-526EZ); October 2014 Formal NOD (VA Form 21-0958).  

With regard to the multiple symptoms identified in the record for the Veteran's alleged ear disorder, the Board is required to consider all issues raised either by the claimant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  This duty includes broadly construing a claim "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim," including the claimant's description of the claim and symptoms, as well as medical information submitted or obtained by VA. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  When a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Id.  The Court has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  This rule also applies to non-mental health conditions, (such as the Veteran's ear disorder).  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (regarding a neurological disorder).  A claimant may "identify the benefit sought" for their claim "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86-87 (citing to Clemons and 38 C.F.R. § 3.159(c)(3)).  In short, in the present decision the Board has considered whether service connection is warranted for all of the ear disorders identified in the record.  

Initially, the ear disorder issue on appeal is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for this issue.  Walker, 708 F.3d at 1338-39.  

The Federal Circuit Court has held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39. 

Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness." See Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012).  Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  Id. at 559.  More generally, vertigo is a type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not always synonymous. 

VA has assessed dizziness as a symptom of certain disabilities in VA's Rating Schedule.  For example, under Diagnostic Code 6204 (peripheral vestibular disorders), a 10 percent rating is warranted for occasional dizziness.  A maximum rating of 30 percent is warranted for dizziness and occasional staggering.  However, a Note following Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a separate ear disorder (manifesting in dizziness/vertigo, ear pain, ear pressure, and itchiness).

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  See 38 U.S.C. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, after extensive ENT and audiology testing, the Veteran was diagnosed with benign paroxysmal positional vertigo (BPPV) due to Eustachian tube dysfunction in both ears.  This condition causes symptoms of ear pain, ear pressure, dizziness, and itchiness.  See March 2014 VA ENT examination by otolaryngologist specialist; July 2013 VA audiology consult.  Thus, the evidence clearly reveals a current bilateral ear disability.  Thus, the first element of service connection is met.  

As to the second element of service connection, the existence of an in-service event or injury is also met.  Specifically, an August 1989 active duty STR documents that the Veteran was involved in a motor vehicle accident (MVA) in which he sustained head trauma and a concussion.  He also had multiple contusions.  It was noted he was thrown from vehicle passenger side at 90 miles per hour.  However, STRs dated in 1989 and 1990 and Marine Corps Reserve records dated from 1991 to 1997 are negative for any ear residuals from this confirmed in-service injury.

In this respect, STRs dated from 1986 to 1990 and Marine Corps Reserve records dated from 1991 to 1997 are negative for a diagnosis of an ear disorder or any complaints or treatment for dizziness/vertigo, ear pain, ear pressure, and itchiness.  There was no assessment of any type of chronic ear disability associated with vertigo or dizziness.  In fact, in January 1988, January 1990, April 1990, and February 1991 STR dental health questionnaires and a July 1994 Marine Corps Reserve dental questionnaire, the Veteran denied a history of dizziness.  In July 1994 and March 1995 Marine Corps Reserve reports of medical history, the Veteran also denied a history of ENT trouble, dizziness, or a head injury.  His ENT and head examinations were normal at a January 1990 STR release from active duty examination, a July 1994 Marine Corps Reserve examination, and at a March 1995 Marine Corps Reserve separation examination.  Finally, at an August 1997 Marine Corps Reserve annual certificate of physical condition, the Veteran denied the existence of any medical conditions which might restrict performance.  All of these STRs and Marine Corps Reserve records provide evidence against the existence of a residual ear disorder as the result of his verified in-service August 1989 MVA.  
  
Post-service, there is no lay assertion from the Veteran or any clinical evidence suggesting or demonstrating frequent and persistent ear or vertigo symptomatology subsequent to his separation from the Marine Corps Reserves in 1997.  In fact, he reported the onset of his ear disorder with dizziness, pain, itchiness, and pressure to be in the last three weeks (see May 2013 VA triage note); for the past 2-3 months (see June 2013 VA primary care note); one to one and a half years earlier (see July 2013 VA audiology consult); 8-9 months ago (see July 2013 VA audiology note); and 2-3 years ago (see March 2014 VA ENT examination by otolaryngologist specialist).  In summary, the Veteran has described a date of onset of 2011 to 2013.  This date of onset is approximately 13 years after his 1997 separation from his service in the Marine Corps Reserve and approximately 21 years after his 1990 separation from his active duty in the Marine Corps.  A prolonged period without medical or lay complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In short, this long period without lay or medical evidence of ear problems or dizziness weighs against the claim. 

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between his current BPPV due to Eustachian tube dysfunction in both ears and his periods of Marine Corps active duty and Reserve service from 1986 to 1997.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, a March 2014 VA ENT examination by an otolaryngologist specialist assessed the Veteran's current BPPV due to Eustachian tube dysfunction was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  At present, the Veteran has symptoms of Eustachian tube dysfunction and benign paroxysmal positional vertigo (BPPV) that are more likely responsible for his ear pressure and vertigo.  However, the VA ENT examiner opined that this condition was not caused by his in-service noise exposure.  The VA ENT examiner added that clinically, noise exposure does not cause Eustachian tube dysfunction (i.e. pressure and vertigo).  The VA ENT examiner pointed out that this condition was first diagnosed in 2013.  The Veteran had no history of treatment of ear infections or other conditions during his service in the Marine Corps.

The Board acknowledges the VA ENT examiner did not address whether the Veteran's BPPV due to Eustachian tube was due to his in-service MVA, but in any event there is no probative evidence of record to support this contention.  Also, a medical opinion does not have to be perfect; rather, it has to be adequate.  See generally Barr, 21 Vet. App. at 311.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  And where the opinion is lacking in detail, "the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination."  Acevedo, 25 Vet. App. at 294.

The March 2014 VA ENT examination by an otolaryngologist specialist was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  Importantly, the Veteran has not submitted any contrary medical opinion of record with regard to his current ear disorder.  Nor has he submitted any medical treatise information.  

With regard to lay evidence of a nexus of current BPPV due to Eustachian tube dysfunction and his periods of Marine Corps active duty and Reserve service from 1986 to 1997, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of ear pain, dizziness, pressure, and itching during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  But in this respect, the Veteran as a lay person has reported that his symptomatology for his BPPV due to Eustachian tube dysfunction began from 2011 to 2013, many years after service.  

Moreover, the Veteran does not possess the medical training or expertise for offering a medical nexus opinion as to BPPV due to Eustachian tube dysfunction.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  As to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  The Veteran has never indicated that any medical professional offered a nexus opinion for his BPPV due to Eustachian tube dysfunction.

Finally, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the March 2014 VA ENT examination by an otolaryngologist specialist, who determined that the Veteran's current BPPV due to Eustachian tube dysfunction did not originate during service in the Marine Corps.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the VA ENT examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a separate ear disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.  

Service connection for a separate ear disorder (to include dizziness, pain, itchiness, and pressure), is denied. 



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


